Citation Nr: 1219539	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a left eye injury with peripheral retinal atrophic degeneration, temporally. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1977 to December 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington on behalf of the Roanoke, Virginia RO.  The case has been transferred to the RO in Chicago, Illinois. 

The September 2005 rating decision on appeal granted service connection for the Veteran's left eye disability and assigned a noncompensable initial rating effective January 1, 2005.  During the pendency of the appeal, a 10 percent initial evaluation was assigned in a July 2006 decision by a Decision Review Officer (DRO) at the RO, also effective the original date of service connection, January 1, 2005.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for the left eye disability remains before the Board.

In August 2010 and February 2012, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an increased initial rating is warranted for his left eye disability as it manifests vision impairment that is more severe than the current 10 percent evaluation.  The Board regrets further delay in this case, but finds that a remand is necessary to meet VA's duty to assist and to ensure compliance with the Board's previous remand orders.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In the February 2012 remand, the Board noted that the Veteran had been scheduled for a VA examination in November 2010 to determine the severity of his left eye disability.  In a July 2011 supplemental statement of the case (SSOC), the RO found that the Veteran had failed to appear for the scheduled examination.  However, the Veteran contended in July 2011 correspondence that he appeared for the examination on November 20, 2010 and was reimbursed by VA for his travel expenses.  The Board ordered that a copy of the November 2010 VA examination report should be added to the claims file, and if not available, the lack of an examination report should be documented.  

Unfortunately, the record before the Board does not indicate that any efforts were made to obtain a copy of the VA examination conducted on November 20, 2010.   Furthermore, in March 2012, the Veteran submitted copies of visual field charts dated November 20, 2010 which indicate that he was provided a VA examination on that date.  Upon remand, a copy of the November 2010 VA examination should be added to the Veteran's paper or electronic claims file, and if the examination report is not available, all efforts made to obtain it must be fully documented. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the November 20, 2010 VA examination report and associate it with the electronic or paper claims file.  If the examination report is not available, all attempts to obtain it must be documented in the claims file.

2.  Readjudicate the claim for an initial rating in excess of 10 percent for the service-connected left eye disability.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


